DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
A semiconductor device, as described in (Fig 1-5). 
A semiconductor device, as described in (Fig 6).
A semiconductor device, as described in (Fig 7).
A semiconductor device, as described in (Fig 8-11).
A semiconductor device, as described in (Fig 12-13). 
A semiconductor device, as described in (Fig 14). 
A semiconductor device, as described in (Fig 15). 
A semiconductor device, as described in (Fig 17). 
A semiconductor device, as described in (Fig 18). 


The species of different structure, Species M.I-M.IX, as claimed are independent or distinct because they have been disclosed in separate Figures and different Embodiments, and are characterized by mutually exclusive characteristics as follows:
Regarding Species M.I - M.IX, mutually exclusive features of “an electronic device 10, a semiconductor device 10, or a trench Schottky rectifier 10 having a trench (Fig 1) ", in Species M.I, and, features of “Trench structures 13A and 13B are different than gate structures 13 in that they further comprise a dielectric liner 62 disposed between dielectric spacers 224, contact regions 261/271 and conductive layer 44. That is, dielectric liners 62 can be provided to electrically insulate contact regions 261/271 from conductive layer 44 in discrete locations within trench 23, or dielectric liners 62 can electrically insulate contact regions 261/271 from conductive layer 44 continuously within trenches 23 between gate contact regions 51. In this latter configuration, gate contact regions 51 provide the only electrical contact to doped regions 226”, as described in  (Fig 6)", in Species M.II and, features of “ In semiconductor device 70, trench gate structures 13C include contact regions 271 as described previously. In addition, trench gate structures 13C include conductive regions 72 disposed within trenches 23. In some examples, conductive regions 72 can be substantially co-planar with major surface 18 of region of semiconductor material 11. In other examples, conductive regions 72 can be recessed within trenches 23 below major surface 18. In further examples, conductive regions 72 (Fig 7) ", in Species M.III, and, features of “a semiconductor device 80, or a trench Schottky rectifier 80 having trench gate structures 13D and 13E in accordance with the present description. Semiconductor device 80 is similar to semiconductor device 10 and the following description may not repeat similar details described previously. In semiconductor device 80, trench gate structures 13D are illustrated as example structures that include contact regions 261, which comprise a similar material as contact regions 26. In addition, trench gate structure 13E is illustrated as an example structure that includes contact regions 271, which comprise a material that is different that contact regions 26”, as described in (Fig 8)", in Species M.IV, and as features of “an enlarged partial cross-sectional view of an electronic device 90, a semiconductor device 90, or a trench Schottky rectifier 90 having trench gate structures 13C and 13F in accordance with the present description. Semiconductor device 90 can include either trench gate structure 13C or trench gate structure 13F or combinations of both. Semiconductor device 90 is similar to semiconductor devices 10 and 70 and the following description may not repeat similar details described previously. In semiconductor device 90, trench gate structure 13F is illustrated as an example (Fig 12) ", in Species M.V, and, features of “an electronic device 100, a semiconductor device 100, or a trench Schottky rectifier 100 having trench gate structures 13 and 13G in accordance with the present description. Trench gate structure 13G is similar to trench gate structure 13F except that trench gate structure 13G comprises contact region 261. Semiconductor device 100 further comprises gate contact structure 510 having several portions. In the present example, gate contact structure 510 comprises a portion 510A, which adjoins a side surface of one of a pair of trench gate structures 13G; a portion 510B, which adjoins and extends between the pair of trench gate structures 13G; and a portion 510C, which adjoins a side surface of another one of the pair of trench gate structures 13G. In some examples, gate contact structure 510 comprises a P-type conductivity when semiconductor layer 14 comprises N-type conductivity. In some examples, a doped region 226A (which is similar to doped region 226) extends laterally across both trench gate structures 13G and that portion of semiconductor layer 14 between trench gate structures 13G.”, as described in (Fig 14)", in Species M.VI and, features of “an electronic device 110, a semiconductor device 110, or a trench Schottky rectifier 110 having trench gate structures 13 and 13H in accordance with the present description. Semiconductor device 110 is similar to semiconductor device 100 and the following description will not repeat similar details described previously. In semiconductor device 110, trench gate structures 13H comprise contact regions 272 that extend along sidewall and lower surfaces of trenches 23. Contact regions can (Fig 15) ", in Species M.VII, and, features of semiconductor device 300, or trench Schottky rectifier 300 having trench gate structures 13I, 13J, and 13K in accordance with the present description. Semiconductor device 300 is similar to semiconductor device 10 and the following description may not repeat similar details described previously. It is understood that a semiconductor device in accordance with the description can include any one of trench gate structures 13I, 13J, or 13K, or any combination of two trench gate structures 13I, 13J, or 13K, or all three”, as described in (Fig 17)", in Species M.VIII, and, features of “semiconductor device 400, or trench Schottky rectifier 400 having a trench gate structure 13L in accordance with the present description. Semiconductor device 400 is similar to semiconductor device 10 and the following description may not repeat similar details described previously. In some examples, trench gate structure 13L comprises active trench 23, dielectric structure 222, dielectric spacers 224, recessed contact 227, and contact region 271. In addition, trench gate structure 13L comprises recess 2260 with dielectric spacers 492 disposed along sidewall surfaces of recess 2260. Dielectric spacers 492 can comprise material similar to dielectric spacers 224 or dielectric structure 92 (Fig 18) ", in Species M.IX, and.    Therefore, the Species M.I - M.IX, are independent or distinct, reciting mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is 
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898